KUjICWT, J.
(dissenting).
The opinion of the court is unsatisfactory to me because of what it omits, rather than of what it states. I have no quarrel with the doctrines and principles stated, but I feel that the decision is a step backward. The time has gone by when naturalization papers should be granted for the asking. Recent legislation by congress has manifested an intent that the rights and privileges of citizenship should be more carefully guarded in the future than they have been in the past. If the state courts are to exercise this jurisdiction, a jurisdiction which I do not believe can constitutionally be conferred upon them by congress, it should be exercised in the spirit in which the national legislation has been enacted. The naturalization laws require more than a good character and a desire to become a citizen. They require a certain amount of intelligence and information of matters which relate to the duties of citizens. That a man has raised a large family and maintained a good reputation is not sufficient. This applicant has lived in Minnesota for twenty four years, and can continue to live here the rest of his life, under the protection of the laws and entitled to most of the rights and privileges of a citizen. To deny him his application deprives him of no right.
With citizenship goes certain political privileges, and it does not seem unreasonable to require some slight knowledge of the simplest and most elementary principles upon which the government is based. To hold that a man who believes that Washington is president, that Minneapolis or Duluth is the capital of the state, and that the laws are made by the Governor, is entitled to citizenship, would seem to me absurd, were it not for the fact that a majority of my Brethren think otherwise. The fact that he has lived in Minnesota for twenty four years makes against him, instead of in his favor, as it shows gross and culpable indifference to matters which are most intimately connected with the political duties he desires to perform. In my judgment the application should have been denied, without prejudice to the right to renew the same.
As said by Judge Dallas: “The conclusion seems to be inevitable that the court ought not to admit any alien to citizenship without being satisfied that he has at least some general comprehension of what the constitution is, and of the principles which it affirms.” In re Bo*450dele (C. C.) 63 Fed. 813. “No person will be naturalized who has not a general familiarity with the federal constitution and with our method of government, state and national. The act of congress requires each applicant to take an oath that he is attached to the principles of the constitution. No applicant will be permitted to so swear unless he knows what those principles are.” In re Naturalization, 5 Pa. Dist. 597.
I am not in favor of imposing any harsh restrictions upon, or requiring any technical knowledge of the constitution from, applicants for citizenship who are otherwise qualified. But the act of congress requires that it shall be made to appear that the petitioner is “attached to the principles of the constitution of the United States and well disposed to the good order and happiness of the same,” and I cannot see how a person who is so ignorant as is this man of common matters relating to the government can be said to be attached to the principles upon which the government is founded. The correct rule is stated in the recent case of In re Meakin (D. C.) 164 Fed. 334, as follows:: “While it may not be impossible for one to be attached to the principles-of the constitution of the United States who is without definite knowledge of the workings of the government in detail, he must have sufficient general information concerning it to enable him to give a reason for his faith; and where, as in this case, an applicant does not know how the laws are made, who makes them, nor how they are enforced, he is illy prepared to participate in the selection of the persons who shall perform those duties.” As said by the supreme court of Utah: “No one should be admitted who has not sufficient intelligence to understand the principles of the government which may rest in part on his will.” In re Kanaka Nian, 6 Utah, 259, 21 Pac. 993, 4 L. R. A. 726.
In view of the fact that the evidence on matters which I consider' important is not alluded to in the opinion of the court, I transcribe the portion of the record referring thereto:
“Q. Do you know what polygamy is ? A. No; I don’t understand. Q. Well, that means marrying more than one at the same time. A. No. Q. You don’t believe in anything of that kind? A. No. Q. Do you understand what it means to become a citizen of the United States ?• A. Yes. Q. What does it mean? A. Well, I get all the papers. Q. You know what kind of a government we have in this country? Is this a republic or a monarchy ? A. A republic. Q. Who is the President *451of the United States? You don’t know? A. No. Q. Where is the capital of the United States? Where are the laws made of the country ? A. I couldn’t tell. Q. How many years did you say you had lived in this country? Twenty five years? A. I have been in the country twenty four years. Q. Who is the Governor of the state of Minnesota ? A. I don’t know. Q. Where are the laws of the state of Minnesota made? Who makes the laws of the state of Minnesota? Do you know what it means to take the oath of allegiance to this country ? A. No; I don’t. Q. You don’t know what that means? A. No; I don’t. Q. Did you ever hear of the constitution of the United States? A. Yes, I heard of that. Q. Do you understand what it is? A. I don’t. I ain’t so much along— Q. I don’t expect you to know all about it; but do you know what it is for? What it is? A. No; I couldn’t explain that for you. Q. Well, if you took the oath to support the constitution of the United States, would you know what it meant? A. No; I guess — * Q. You wouldn’t know that?
“Mr. Sweet: We object to this applicant, on the ground that he cannot intelligently take an oath to support the government.”
Examination by the court:
“Q. Don’t you know who the President of the United States is? A. The President? Q. Yes; the President. A. Well, I heard it, and I know it; but I forgot his name. Q. Well, is it George Washington or Theodore Roosevelt? A. Well, they been both of them, ain’t they? Q. Well, who is President now? A. Ain’t it George Washington? Q. George Washington President now? A. I think. Q. No; George Washington has been dead over a hundred years. A. Well, then, it is Roosevelt. Q. Don’t you know who the Governor of Minnesota is? A. Well, I heard that. I never been interested. I don’t know. Q. You don’t know who the Governor of the state is? A. I ain’t get him. I don’t remember his name. Q. Don’t you know what the capital of the state of Minnesota is? A. Is it Washington? Q. Is Washington in the state of Minnesota? A. No; I guess it ain’t. Q. Well, then, what is the capital of the state of Minnesota? Is it Minneapolis or Duluth or St. Paul ? Or isn’t it any of those places ? A. It is Duluth probably. Oh, I don’t know. It is Minneapolis probably. * * * Q. You think the capital of the state is either Duluth or Minneapolis? A. Yes; I couldn’t say for sure which one of them. Q. Did you ever *452vote? A.' I couldn’t, unless I had my papers. I voted as long as the first papers was good enough. Q. You have lived here in this country twenty four years? A. Yes. Q. You say that you have heard of the constitution of the. United States? A. Yes. Q. What is that? A. That I can’t— I couldn’t— Q. What is it about? Do you know where the laws of Minnesota are enacted? Where they are passed? Where they are made ? Where do they make the laws that govern this state? A. No; I don’t know. Q. Do you know who it is that makes the laws ? Who is it that helps to make the laws ? Do you know ? A. I guess the Governor. Q. The Governor? A. Yes; don’t he? Q. You don’t know who the Governor is? A. No; not— Q. Did you ever read about it in that paper, the Heron Lake News? A. No. Q. Now, as a matter of fact, do you read that paper any yourself? A. Well, I read it. I never read any about that. * * * Q. Do you own a farm? A. No; I rent a farm. Q. You are married? A. Yes. Q. How many children have you got? A. Four. Q. They go to school? A. Yes. Q. How old are they? A. The oldest one is fourteen. Q. Flow old is the youngest? A. The youngest is three. Q. Do they go to school all the time? A. Yes. Q. You live on a rented farm? A. Yes, sir.
“The Court: Well, that is all for the present.
“Mr. Knox: Your honor, I don’t wish to interfere; but from what I know of this man — he is an old resident up there — I think the man is somewhat rattled. I think if your honor will examine some of his witnesses, his neighbors up there, he will get a more satisfactory result. I don’t think he is so dull as he appears.”
Examination by the court:
“Q. Do you know who I ám? A. Yes. Q. What is my name? A. Well, your first name I don’t know, but I know what your business is. Q. What is my last name? A. Well, you are the one what we have to decide cases before, Judge Quinn. Q. Yes; well, you don’t need to feel annoyed here. We want to examine you to find out how well qualified you are to receive these papers. Now don’t you know who the President of the United States is at the present time ? Don’t you know who the President of the United States is? Now, think about it. Suppose one of your children should come to you today and ask you who the President of the United States was, couldn’t you tell them? *453A. No; I don’t think I would know for sure. Q. Well, couldn’t you tell them who the Governor was? Couldn’t you tell who was the Governor of Minnesota now? Couldn’t you tell one of your children, if they came and asked you today, who the Governor of this state was now? A. I could tell them it was Roosevelt. Q. No; Roosevelt isn’t Governor. Roosevelt-is President of the United States. Now, who is Governor of the state of Minnesota? A. No; I couldn’t. Of'course I never read anything about it. I never asked anybody about it.”
Comment seems unnecessary.